DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-3 and 5-20 of the Amendment filed on 06 April 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vasko, in view of Knopfle, Christian, et al. "Template based authoring for AR based service scenarios." IEEE Proceedings. VR 2005. Virtual Reality, 2005. IEEE, 2005. (“Knopfle”), and further in view of U.S. Pat. App. Pub. No. 2012/0095797 A1 to Nishimura et al. (“Nishimura”).
	Regarding claim 1, Vasko teaches the following limitations:
“A method comprising: receiving a notification comprising information of a job to be performed for management of a hardware component.” Vasko teaches, in para. [0112], “In response to detection of a notifiable event (such as those described in the examples above), monitoring component 316 can instruct rendering component 308 to deliver notification information to the wearable appliances 206 associated with one or more users.” Vasko teaches, in para. [0113], “Notifications can take the form of a superimposed message rendered on the user's wearable appliance 206 identifying the nature of the issue.” Vasko teaches, in para. [0115], “In some embodiments, notifiable events can also be detected based on analysis of plant data 610. In various examples, critical operating parameters, such as temperatures, pressures, speeds, voltage levels, or other such parameters collected as part of plant data 610 can be monitored by monitoring component 316 to identify when these parameters fall outside defined acceptable value ranges. Monitoring component 316 can also be configured to initiate notifications in response to machine or device alarm conditions detected in the plant data.” Vasko teaches, in para. [0116], “As noted above, some embodiments of VR/AR presentation system 302 can be configured to assist users in connection with addressing detected operational or maintenance issue using interactive workflow presentations customized for the detected issue.” The notifications in Vasko read on the claimed “notification,” the contents of the messages associated with the notifications in Vasko read on the claimed “information of a job to be performed,” and the addressing of issues associated with devices in Vasko reads on the claimed “management of a hardware component.”
“Generating a workflow for performance of the job.” Vasko teaches, in para. [0117], “As the device interface component 314 collects and indexes operational and status data 1606 from industrial devices and systems on the plant floor, as described above, monitoring component 316 monitors selected data items of the plant data 610, and initiates delivery of a suitable workflow presentation 1602 in response to determining that one or more data items indicate a problem with an automation system or device that merits attention from one or more registered users.” The presenting of suitable workflows in Vasko reads on the claimed “generating a workflow for performance of the job.”
“Allocating a job identifier corresponding to the job to a resource person associated with a resource device, wherein the job identifier is to provide job-based access rights to the resource person for performance of the job.” Vasko teaches, in para. [0033], “Authentication component 306 can be configured to confirm authorization of a user to receive and interact with a virtual control panel or other virtual or augmented reality presentation. For example, authentication component 306 can be configured to cross-reference user identification information received from a wearable appliance with control privilege information defined for the identified user.” Vasko teaches, in para. [0091], “Based on the identity of the device or system that the user is requesting to view, as well as the identity or role of the user, VR/AR presentation system 302 can determine whether the user is authorized to receive a virtual or augmented reality interface for the device or system, as well as a degree of control privilege for which the user is authorized based on either the user's identity or the user's role.” Vasko teaches, in para. [0121], “In response to detection of an issue for which a defined workflow is available, the monitoring component 316 can send an instruction 1610 to the rendering component 308 identifying the detected issue, which initiates delivery of a suitable workflow presentation 1602 to wearable appliances 206 associated with one or more users determined to be capable or authorized to address the detected issue.” Providing user identification information and control privilege information for notifications to users in Vasko reads on the claimed “allocating a job identifier corresponding to the job to a resource person associated with a resource device,” and use of the information to determine levels of user access in Vasko reads on the claimed “wherein the job identifier is to provide job-based access rights to the resource person for performance of the job.”
“Providing directions to the resource device based on the workflow, wherein the directions comprise Augmented Reality (AR) images based on the 3D model to indicate actions to be taken by the resource person for performing the job.” Vasko teaches, in para. [0124], “When all eligible recipients have been identified, rendering component 308 send workflow presentation data 1602 to each recipient's wearable appliance 206. In an example scenario, rendering component 308 can render the workflow presentation as an augmented reality presentation that renders a sequence of instructions as an overlay on the user's field of view. These presentations can include graphical indicator overlays that point to or otherwise visually identify devices, workstations, or machine components that the user's attention should be focused on during a current step of the workflow.”
	Knopfle teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Vasko:
The claimed “generating” is “by: accessing a workflow database to select a workflow template specific to the job to be performed on the hardware component; accessing a model library to obtain a 3-Dimensional (3D) model of the hardware component; and populating the selected workflow template using information of the job and the obtained 3D model of the hardware component to generate the workflow.” While arguably FIG. 8 of Vasko shows an industrial area that reads on the claimed “workflow template,” and an industrial asset within the industrial area that reads on the claimed “hardware component,” Vasko does not explicitly recite the use of a “template.” Knopfle teaches, on p. 239, “3.5.2 Task and Workflow” and “A task combines multiple work steps and represents a full service task e.g. replacing the gearbox. The order of the work steps is not time based but event based. In the most simplest scenario the event is the ‘next’ command triggering the next work step to be played back (linear sequence).” Knopfle teaches, on p. 239, “The biggest area of the GUI is covered by the AVALON based 3D viewer window. In this window the 3D scene is displayed. A simple viewer concept allows the navigation within the 3D scene. Knopfle teaches, on p. 239, “When the user starts the creation of a new AR manual, he will first load all relevant tools and parts into the system. Then he starts adding templates to the scene by browsing the tree-view and double clicking the appropriate template name. The template is loaded into the system and the GUI opens up an automatically generated dialogue window. Here the user definable parameters of the template are displayed.” Adding templates from the tree view for performing tasks on parts, in Knopfle, reads on the claimed “accessing a workflow database to select a workflow template specific to the job to be performed on the hardware component.” Selecting the part(s) to be worked on for display in the 3D scene, in Knopfle, reads on the claimed “accessing a model library to obtain a 3-Dimensional (3D) model of the hardware component.” Entering user definable parameters into fields of the template, in Knopfle, reads on the claimed “populating the selected workflow template using information of the job and the obtained 3D model of the hardware component to generate the workflow.”
	Knopfle describes supporting service personnel in carrying out repair tasks (see Abstract, p. 237), similar to the claimed invention and to Vasko. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the workflow and modelling processes, of Vasko, to include the use of workflow templates, as in Knopfle, because template based authoring can help to reduce the development time of animation based repair instructions, as taught by Knopfle (see “6 Summary” on p. 240).
	Nishimura teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Vasko and Knopfle:
“Revoking the access rights on completion of the job.” Nishimura teaches, in para. [0104], “The access right granting revocation unit (305) revokes the access right granted by the access right granting unit (304) at a scheduled completion time for a work order already started, or in response to reception of a report (or a report message) indicating the completion of work for the work order already started or a report (or a report message) indicating the start of work for a succeeding work order to the work order already started.”
	Nishimura describes, in its abstract, “managing an access right to at least one asset associated with at least one digital work order,” similar to the claimed invention and to the combination of Vasko and Knopfle. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the authorization and authentication aspects of the processes of the combination of Vasko and Knopfle, to include the revoking of access rights of Nishimura, for enhancing security, as taught by Nishimura (see para. [0015]).
	Regarding claim 5, the combination of Vasko, Knopfle, and Nishimura teaches the following limitations:
“The method of claim 1, wherein a direction for an action is provided after a previous action has been completed.” Vasko teaches, in para. [0124], “In an example scenario, rendering component 308 can render the workflow presentation as an augmented reality presentation that renders a sequence of instructions as an overlay on the user's field of view.” Vasko teaches, in para. [0125], “In general, workflow presentations inform the user of the proper sequence of operations to be performed in order to best address the detected condition.” The sequences of instructions and proper sequences of operations in Vasko reads on the claimed “wherein a direction for an action is provided after a previous action has been completed.”
	Regarding claim 6 the combination of Vasko, Knopfle, and Nishimura teaches the following limitations:
“The method of claim 1, wherein an AR image comprises an image of the hardware component overlaid with a symbol to highlight a part of the component on which an action is to be taken with accompanying text to indicate the action to be taken.” Vasko teaches, in para. [0124], “In an example scenario, rendering component 308 can render the workflow presentation as an augmented reality presentation that renders a sequence of instructions as an overlay on the user's field of view. These presentations can include graphical indicator overlays that point to or otherwise visually identify devices, workstations, or machine components that the user's attention should be focused on during a current step of the workflow, alphanumeric instructions that inform the user of the next step to be performed, feedback graphics that indicate when the step has been correctly performed or when the user has deviated from the proper workflow sequence, and other such information. Workflow presentations may include both alphanumeric instructions, as well as graphical guides that illustrate certain steps of the workflow. These graphical guides may include, for example, diagrams illustrating the action to be performed, photographic or video data that demonstrates how a given step is to be performed, device documentation, or other such guides.” The overlays on devices in users’ fields of view in Vasko read on the claimed “wherein an AR image comprises an image of the hardware component overlaid with a symbol,” the graphical indicator overlays identifying devices and machine components in Vasko reads on the claimed “highlight a part of the component on which an action is to be taken,” and the alphanumeric instructions in Vasko read on the claimed “accompanying text to indicate the action to be taken.”
	Regarding claim 7 the combination of Vasko, Knopfle, and Nishimura teaches the following limitations:
“The method of claim 1, wherein the directions comprise a direction to validate the hardware component based on a machine-readable code associated with the hardware component.” Nishimura teaches, in para. [0274], “An access right to the database is required for the database configuration change. The system (201) reads the work order and recognizes an element associated with an access path to the operation DB 3 based on the work order. Alternatively, the system (201) searches, for example, the asset database (212) or the CMDB (406) for the element associated with the access path to the operation DB 3.” Nishimura teaches, in para. [0275], “The system (201) recognizes the following as the elements associated with the access path to the operation DB 3: a DB server in which the operation DB 3 is operating; a door to a management terminal room 3 provided with a terminal through which the DB server can be accessed; a door to an office area (e.g., the second floor in a building C) including the management terminal rooms; and a front gate for entering a building (e.g., the building C) including the office area.” Nishimura teaches, in para. [0294], “The work executer X reports to the system (201) the completion of confirming that the operation using the database is running normally.” The system receiving confirmation of operation of the database associated with the DB server and other hardware in Nishimura reads on the claimed “direction to validate the hardware component based on a machine-readable code associated with the hardware component.”
	Nishimura describes, in its abstract, “managing an access right to at least one asset associated with at least one digital work order,” similar to the claimed invention and to the combination of Vasko and Knopfle. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issue-addressing processes of the combination of Vasko and Knopfle, to include the confirmation of normal operation of Nishimura, to ensure operation of system elements while strictly managing access rights for security purposes, as taught by Nishimura (see para. [0295]).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vasko, in view of Nishimura, and further in view of Knopfle.
	Regarding independent claim 9, Vasko teaches the following limitations:
“A method comprising: receiving a job identifier of a job to be performed for management of a hardware component.” Vasko teaches, in para. [0112], “In response to detection of a notifiable event (such as those described in the examples above), monitoring component 316 can instruct rendering component 308 to deliver notification information to the wearable appliances 206 associated with one or more users.” Vasko teaches, in para. [0113], “Notifications can take the form of a superimposed message rendered on the user's wearable appliance 206 identifying the nature of the issue.” Vasko teaches, in para. [0115], “In some embodiments, notifiable events can also be detected based on analysis of plant data 610. In various examples, critical operating parameters, such as temperatures, pressures, speeds, voltage levels, or other such parameters collected as part of plant data 610 can be monitored by monitoring component 316 to identify when these parameters fall outside defined acceptable value ranges. Monitoring component 316 can also be configured to initiate notifications in response to machine or device alarm conditions detected in the plant data.” Vasko teaches, in para. [0116], “As noted above, some embodiments of VR/AR presentation system 302 can be configured to assist users in connection with addressing detected operational or maintenance issue using interactive workflow presentations customized for the detected issue.” The receiving of the notifications in Vasko reads on the claimed “receiving a job identifier of a job to be performed,” and the addressing of issues associated with devices in Vasko reads on the claimed “management of a hardware component.”
“Obtaining job-based access rights using the job identifier for commencement of the job.” Vasko teaches, in para. [0033], “Authentication component 306 can be configured to confirm authorization of a user to receive and interact with a virtual control panel or other virtual or augmented reality presentation. For example, authentication component 306 can be configured to cross-reference user identification information received from a wearable appliance with control privilege information defined for the identified user.” Vasko teaches, in para. [0091], “Based on the identity of the device or system that the user is requesting to view, as well as the identity or role of the user, VR/AR presentation system 302 can determine whether the user is authorized to receive a virtual or augmented reality interface for the device or system, as well as a degree of control privilege for which the user is authorized based on either the user's identity or the user's role.” Vasko teaches, in para. [0121], “In response to detection of an issue for which a defined workflow is available, the monitoring component 316 can send an instruction 1610 to the rendering component 308 identifying the detected issue, which initiates delivery of a suitable workflow presentation 1602 to wearable appliances 206 associated with one or more users determined to be capable or authorized to address the detected issue.” Providing user identification information and control privilege information for notifications to users in Vasko reads on the claimed “obtaining job-based access rights using the job identifier for commencement of the job.”
“Receiving directions for performance of the job, the directions corresponding to a workflow comprising a sequence of actions to be taken for completing the job, wherein the directions comprise Augmented Reality (AR) images of the hardware component overlaid with information indicating actions to be taken, wherein a confirmation is received for completion of an action prior to receiving a direction for a next action.” Vasko teaches, in para. [0124], “When all eligible recipients have been identified, rendering component 308 send workflow presentation data 1602 to each recipient's wearable appliance 206. In an example scenario, rendering component 308 can render the workflow presentation as an augmented reality presentation that renders a sequence of instructions as an overlay on the user's field of view. These presentations can include graphical indicator overlays that point to or otherwise visually identify devices, workstations, or machine components that the user's attention should be focused on during a current step of the workflow.”
	Nishimura teaches limitations below of independent claim 9 that do not appear to be explicitly taught in their entirety by Vasko:
“Validating the hardware component based on a machine-readable code associated with the hardware component.” Nishimura teaches, in para. [0274], “An access right to the database is required for the database configuration change. The system (201) reads the work order and recognizes an element associated with an access path to the operation DB 3 based on the work order. Alternatively, the system (201) searches, for example, the asset database (212) or the CMDB (406) for the element associated with the access path to the operation DB 3.” Nishimura teaches, in para. [0275], “The system (201) recognizes the following as the elements associated with the access path to the operation DB 3: a DB server in which the operation DB 3 is operating; a door to a management terminal room 3 provided with a terminal through which the DB server can be accessed; a door to an office area (e.g., the second floor in a building C) including the management terminal rooms; and a front gate for entering a building (e.g., the building C) including the office area.” Nishimura teaches, in para. [0294], “The work executer X reports to the system (201) the completion of confirming that the operation using the database is running normally.” The system receiving confirmation of operation of the database associated with the DB server and other hardware in Nishimura reads on the claimed “validating the hardware component based on a machine-readable code associated with the hardware component.”
“Sending a message indicating completion of the job for revocation of the job-based access rights.” Nishimura teaches, in para. [0104], “The access right granting revocation unit (305) revokes the access right granted by the access right granting unit (304) at a scheduled completion time for a work order already started, or in response to reception of a report (or a report message) indicating the completion of work for the work order already started or a report (or a report message) indicating the start of work for a succeeding work order to the work order already started.”
	Nishimura describes, in its abstract, “managing an access right to at least one asset associated with at least one digital work order,” similar to the claimed invention and to Vasko. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issue-addressing processes and the authorization/authentication aspects of the processes of Vasko, to include the normal operation confirmation and revoking of access rights of Nishimura, for ensuring operation while strictly managing access for security, as taught by Nishimura (see paras. [0015] and [0295]).
	Knopfle teaches limitations below of independent claim 9 that do not appear to be explicitly taught in their entirety by the combination of Vasko and Nishimura:
“Wherein the workflow is generated by: accessing a workflow database to select a workflow template specific to the job to be performed on the hardware component; accessing a model library to obtain a 3-Dimensional (3D) model of the hardware component; and populating the selected workflow template using information of the job and the obtained 3D model of the hardware component to generate the workflow.” While arguably FIG. 8 of Vasko shows an industrial area that reads on the claimed “workflow template,” and an industrial asset within the industrial area that reads on the claimed “hardware component,” Vasko does not explicitly recite the use of a “template.” Knopfle teaches, on p. 239, “3.5.2 Task and Workflow” and “A task combines multiple work steps and represents a full service task e.g. replacing the gearbox. The order of the work steps is not time based but event based. In the most simplest scenario the event is the ‘next’ command triggering the next work step to be played back (linear sequence).” Knopfle teaches, on p. 239, “The biggest area of the GUI is covered by the AVALON based 3D viewer window. In this window the 3D scene is displayed. A simple viewer concept allows the navigation within the 3D scene. Knopfle teaches, on p. 239, “When the user starts the creation of a new AR manual, he will first load all relevant tools and parts into the system. Then he starts adding templates to the scene by browsing the tree-view and double clicking the appropriate template name. The template is loaded into the system and the GUI opens up an automatically generated dialogue window. Here the user definable parameters of the template are displayed.” Adding templates from the tree view for performing tasks on parts, in Knopfle, reads on the claimed “accessing a workflow database to select a workflow template specific to the job to be performed on the hardware component.” Selecting the part(s) to be worked on for display in the 3D scene, in Knopfle, reads on the claimed “accessing a model library to obtain a 3-Dimensional (3D) model of the hardware component.” Entering user definable parameters into fields of the template, in Knopfle, reads on the claimed “populating the selected workflow template using information of the job and the obtained 3D model of the hardware component to generate the workflow.”
	Knopfle describes supporting service personnel in carrying out repair tasks (see Abstract, p. 237), similar to the claimed invention and to the combination of Vasko and Nishimura. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the workflow and modelling processes, of the combination of Vasko and Nishimura, to include the use of workflow templates, as in Knopfle, because template based authoring can help to reduce the development time of animation based repair instructions, as taught by Knopfle (see “6 Summary” on p. 240).
	Regarding claim 10, the combination of Vasko, Nishimura, and Knopfle teaches the following limitations:
“The method of claim 9, wherein the directions are received over a data network that is different from a local network to which the hardware component is connected.” Vasko teaches, in para. [0044], “In an example environment, these industrial devices and systems can reside on a plant (operational technology) network 116. In some scenarios, the industrial devices may be distributed across multiple plant networks 116 within the plant facility.” Vasko teaches, in para. [0047], “Presentation system 302 can deliver these presentations to a wearable appliance 206 worn by a user, who may be at the plant facility or at a remote location relative to the facility. In the case of remote access from outside the facility, presentation system 302 can be made securely accessible by authorized wearable appliances 206 via an outside network such as the Internet.” Receipt of data by wearable appliances via the Internet instead of over the plant network in Vasko reads on the claimed “wherein the directions are received over a data network that is different from a local network to which the hardware component is connected.”
	Regarding claim 11, the combination of Vasko, Nishimura, and Knopfle teaches the following limitations:
“The method of claim 10, comprising communicating with a network management system over the data network to validate the completion of the job.” Vasko teaches, in para. [0128], “Based on a comparison of the user's interactions with the automation system with the steps of the preferred workflow, rendering component 308 can generate and deliver workflow feedback data 1712 to the user's wearable appliance 206 in response to determining that the user has deviated from the workflow. Such feedback may comprise, for example, corrective instructions intended to inform the user of the deviation and to guide the user to the correct sequence of operations dictated by the workflow.” The communicating of feedback between the wearable appliances and the rendering component in Vasko reads on the claimed “communicating with a network management system over the data network to validate the completion of the job.”
	Regarding claim 12, the combination of Vasko, Nishimura, and Knopfle teaches the following limitations:
“The method of claim 9, wherein the job-based access rights comprise rights to access a wiring closet in which the hardware component is installed.” Vasko teaches, in para. [0070], “Some or all of the rendered asset information can be derived from relevant subsets of plant data 610, or can be derived from stored data about the asset registered previously with the VR/AR presentation system 302. In the case of control cabinets, rendered information can include, but is not limited to, a name of the cabinet, a machine or industrial process controlled by the control cabinet, identification of devices mounted within the cabinet (e.g., industrial controllers, I/O modules, motor drives, contactors, etc.), statuses of devices mounted within the cabinet, or other such information.” Rendered information about cabinets containing devices in Vasko reads on the claimed “wherein the job-based access rights comprise rights to access a wiring closet in which the hardware component is installed.”
	Regarding claim 13, the combination of Vasko, Nishimura, and Knopfle teaches the following limitations:
“The method of claim 12, comprising providing navigation assistance to locate the wiring closet based on wayfinding technology.” Vasko teaches, in para. [0029], “To assist the selected user in locating the source of the detected problem, the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue. These graphics can include, for example, graphical arrows or other indicators that guide the user to the affected machine or device, as well as graphical indicators that direct the user's focus of attention to specific areas or components of an automation system, machine, or industrial device requiring attention.” The displaying of arrows and indicators to, for example, cabinets, in Vasko (see also para. [0070]), reads on the claimed “providing navigation assistance to locate the wiring closet based on wayfinding technology.” 
	Regarding claim 14, the combination of Vasko, Nishimura, and Knopfle teaches the following limitations:
“The method of claim 9, wherein the job is one of maintenance of the hardware component, replacement of the hardware component, and installation of the hardware component.” Vasko teaches, in para. [0116], “As noted above, some embodiments of VR/AR presentation system 302 can be configured to assist users in connection with addressing detected operational or maintenance issue using interactive workflow presentations customized for the detected issue.” The maintenance issues in Vasko read on the claimed “wherein the job is” “maintenance of the hardware component.”
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vasko in view of Knopfle, further in view of Nishimura, and further in view of U.S. Pat. App. Pub. No. 2015/0130835 A1 to Daly et al. (“Daly”).
	Regarding claim 2, Daly teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Vasko, Knopfle, and Nishimura:
“The method of claim 1, wherein the job corresponds to installation of the hardware component and the notification comprises a list of hardware components to be installed, a sequence of installation of the hardware components, and configuration to be provided to each of the hardware components.” Daly teaches, in para. [0050], “After having captured an image of the memory modules in FIG. 2 and an image of the target computer system 70 in FIG. 3, the present invention is able to identify the memory modules, identify the computer system, obtain the predetermined installation rules for the computer system, and determine one or more memory module configurations. The installation of a selected memory module configuration is discussed in reference to FIGS. 4 and 5, below.” The installing of memory modules in Daly reads on the claimed “installation of the hardware component,” the providing of information on memory modules for installation in Daly reads on the claimed “notification comprises a list of hardware components to be installed,” the installation rules of Daly read on the claimed “sequence of installation of the hardware components,” and the memory module configurations in Daly read on the claimed “configuration to be provided to each of the hardware components.”
	Daly describes, in para. [0003], “using augmented reality to assist in the performance of tasks,” similar to the claimed invention and to the combination of Vasko, Knopfle, and Nishimura. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the issue-addressing processes of the combination of Vasko, Knopfle, and Nishimura, to include installing hardware modules as in Daly, for system optimization, as taught by Daly (see para. [0024]).
	Regarding claim 3, Daly teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Vasko, Knopfle, and Nishimura:
“The method of claim 1, wherein the job corresponds to replacement of the hardware component and the notification comprises a list of hardware components to be replaced and configuration information for each of the hardware components.” Daly teaches, in para. [0026], “Still further, the mobile device may apply the predetermined installation rules to determine a memory module configuration that provides the target computer system with maximum memory performance if one or more previously installed memory modules were replaced or substituted. For example, if the available memory modules include eight 4 GB DIMMs of one part number, and two 4 GB DIMMs of another lower speed part number, then the mobile device may provide audible or video output highlighting that the two lower speed DIMMs are different, although acceptable, and that two more of the faster speed part numbers would increase performance of the target computer system.” Daly teaches, in para. [0050], “After having captured an image of the memory modules in FIG. 2 and an image of the target computer system 70 in FIG. 3, the present invention is able to identify the memory modules, identify the computer system, obtain the predetermined installation rules for the computer system, and determine one or more memory module configurations. The installation of a selected memory module configuration is discussed in reference to FIGS. 4 and 5, below.” The replacing of previously-installed memory modules in Daly reads on the claimed “replacement of the hardware component,” the providing of information on memory modules for installation in Daly reads on the claimed “notification comprises a list of hardware components to be replaced,” and the memory module configurations in Daly read on the claimed “configuration information for each of the hardware components.”
	Daly describes, in para. [0003], “using augmented reality to assist in the performance of tasks,” similar to the claimed invention and to the combination of Vasko, Knopfle, and Nishimura. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the issue-addressing processes of the combination of Vasko, Knopfle, and Nishimura, to include installing and replacing hardware modules as in Daly, for system optimization, as taught by Daly (see para. [0024]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vasko in view of Knopfle, further in view of Nishimura, and further in view of WIPO Int’l Pub. No. WO 2015/101393 A1 to Trucco et al. (“Trucco”).
Regarding claim 8 the combination of Vasko, Knopfle, and Nishimura teaches the following limitations:
“The method of claim 1, comprising validating completion of the job prior to revoking the access rights.” Vasko teaches, in para. [0128], “Based on a comparison of the user's interactions with the automation system with the steps of the preferred workflow, rendering component 308 can generate and deliver workflow feedback data 1712 to the user's wearable appliance 206 in response to determining that the user has deviated from the workflow. Such feedback may comprise, for example, corrective instructions intended to inform the user of the deviation and to guide the user to the correct sequence of operations dictated by the workflow.”
Trucco teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of Vasko, Knopfle, and Nishimura:
“Wherein the validating is based on communication with a network management system to confirm functioning of the hardware component.” Trucco teaches, on p. 3, in lines 4-8, “In particular, the inventors have realized that the provision of instructions for the manual intervention and of the results of the check on the outcome of the intervention may be enhanced for better supporting the operators and allowing them to intervene on the apparatus in a more effective and efficient way.” Trucco teaches, on p. 5, in ll. 7-10, “Preferably, the personal proxy is further configured to: - upon completion of the intervention, cooperate with the network management system of the communication network for checking whether the intervention was successful.” The checking in Trucco reads on the claimed “validating,” the cooperation with the network managements system in Trucco reads on the claimed “based on communication with a network management system,” and the determining of the intervention being successful in Trucco reads on the claimed “confirm functioning of the hardware component.”
Trucco describes, in its abstract, use of augmented reality in “a system for supporting an intervention to be carried out by a human operator on a network apparatus of a communication network,” similar to the claimed invention and to the combination of Vasko, Knopfle, and Nishimura. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issue-addressing processes of the combination of Vasko, Knopfle, and Nishimura, to include the check process of Trucco, for facilitating more effective and efficient interventions, as taught by Trucco (see p. 3, ll. 4-8).
Claims 15 and 20 are rejected under 35 U.S.C. 103 as obvious over Vasko, in view of Knopfle.
	Regarding independent claim 15, Vasko teaches the following limitations:
“A system comprising: a processor; and a memory coupled to the processor and storing instructions executable by the processor.” Vasko teaches, in para. [0169], “With reference to FIG. 23, an example environment 2310 for implementing various aspects of the aforementioned subject matter includes a computer 2312. The computer 2312 includes a processing unit 2314, a system memory 2316, and a system bus 2318.”
“Receive a notification comprising information of a job to be performed for management of a hardware component, wherein the job is one of maintenance of the hardware component, replacement of the hardware component, and installation of the hardware component.” Vasko teaches, in para. [0112], “In response to detection of a notifiable event (such as those described in the examples above), monitoring component 316 can instruct rendering component 308 to deliver notification information to the wearable appliances 206 associated with one or more users.” Vasko teaches, in para. [0113], “Notifications can take the form of a superimposed message rendered on the user's wearable appliance 206 identifying the nature of the issue.” Vasko teaches, in para. [0115], “In some embodiments, notifiable events can also be detected based on analysis of plant data 610. In various examples, critical operating parameters, such as temperatures, pressures, speeds, voltage levels, or other such parameters collected as part of plant data 610 can be monitored by monitoring component 316 to identify when these parameters fall outside defined acceptable value ranges. Monitoring component 316 can also be configured to initiate notifications in response to machine or device alarm conditions detected in the plant data.” Vasko teaches, in para. [0116], “As noted above, some embodiments of VR/AR presentation system 302 can be configured to assist users in connection with addressing detected operational or maintenance issue using interactive workflow presentations customized for the detected issue.” The receiving of notifications in Vasko reads on the claimed “receive a notification,” the contents of the messages associated with the notifications in Vasko read on the claimed “comprising information of a job to be performed,” and the addressing of issues associated with devices in Vasko reads on the claimed “for management of a hardware component.”
“Generate a workflow for performance of the job.” Vasko teaches, in para. [0117], “As the device interface component 314 collects and indexes operational and status data 1606 from industrial devices and systems on the plant floor, as described above, monitoring component 316 monitors selected data items of the plant data 610, and initiates delivery of a suitable workflow presentation 1602 in response to determining that one or more data items indicate a problem with an automation system or device that merits attention from one or more registered users.” The presenting of suitable workflows in Vasko reads on the claimed “generate a workflow for performance of the job.”
“Provide directions to a resource device based on the workflow, wherein the directions comprise Augmented Reality (AR) images to indicate actions to be taken by a resource person for performing the job, and wherein a direction for an action is provided after a previous action is completed.” Vasko teaches, in para. [0124], “When all eligible recipients have been identified, rendering component 308 send workflow presentation data 1602 to each recipient's wearable appliance 206. In an example scenario, rendering component 308 can render the workflow presentation as an augmented reality presentation that renders a sequence of instructions as an overlay on the user's field of view. These presentations can include graphical indicator overlays that point to or otherwise visually identify devices, workstations, or machine components that the user's attention should be focused on during a current step of the workflow.” Vasko teaches, in para. [0125], “In general, workflow presentations inform the user of the proper sequence of operations to be performed in order to best address the detected condition.”
	Knopfle teaches limitations below of independent claim 15 that do not appear to be explicitly taught in their entirety by Vasko:
The claimed “generate” is “by: accessing a workflow database to select a workflow template specific to the job to be performed on the hardware component; accessing a model library to obtain a 3-Dimensional (3D) model of the hardware component; and populating the selected workflow template using information of the job and the obtained 3D model of the hardware component to generate the workflow.” While arguably FIG. 8 of Vasko shows an industrial area that reads on the claimed “workflow template,” and an industrial asset within the industrial area that reads on the claimed “hardware component,” Vasko does not explicitly recite the use of a “template.” Knopfle teaches, on p. 239, “3.5.2 Task and Workflow” and “A task combines multiple work steps and represents a full service task e.g. replacing the gearbox. The order of the work steps is not time based but event based. In the most simplest scenario the event is the ‘next’ command triggering the next work step to be played back (linear sequence).” Knopfle teaches, on p. 239, “The biggest area of the GUI is covered by the AVALON based 3D viewer window. In this window the 3D scene is displayed. A simple viewer concept allows the navigation within the 3D scene. Knopfle teaches, on p. 239, “When the user starts the creation of a new AR manual, he will first load all relevant tools and parts into the system. Then he starts adding templates to the scene by browsing the tree-view and double clicking the appropriate template name. The template is loaded into the system and the GUI opens up an automatically generated dialogue window. Here the user definable parameters of the template are displayed.” Adding templates from the tree view for performing tasks on parts, in Knopfle, reads on the claimed “accessing a workflow database to select a workflow template specific to the job to be performed on the hardware component.” Selecting the part(s) to be worked on for display in the 3D scene, in Knopfle, reads on the claimed “accessing a model library to obtain a 3-Dimensional (3D) model of the hardware component.” Entering user definable parameters into fields of the template, in Knopfle, reads on the claimed “populating the selected workflow template using information of the job and the obtained 3D model of the hardware component to generate the workflow.”
	Knopfle describes supporting service personnel in carrying out repair tasks (see Abstract, p. 237), similar to the claimed invention and to Vasko. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the workflow and modelling processes, of Vasko, to include the use of workflow templates, as in Knopfle, because template based authoring can help to reduce the development time of animation based repair instructions, as taught by Knopfle (see “6 Summary” on p. 240).
	Regarding claim 20, the combination of Vasko and Knopfle teaches the following limitations:
“The system of claim 15, wherein the directions include a direction to locate a wiring closet of the hardware component based on wayfinding.” Vasko teaches, in para. [0029], “To assist the selected user in locating the source of the detected problem, the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue. These graphics can include, for example, graphical arrows or other indicators that guide the user to the affected machine or device, as well as graphical indicators that direct the user's focus of attention to specific areas or components of an automation system, machine, or industrial device requiring attention.” Vasko teaches, in para. [0070], “Some or all of the rendered asset information can be derived from relevant subsets of plant data 610, or can be derived from stored data about the asset registered previously with the VR/AR presentation system 302. In the case of control cabinets, rendered information can include, but is not limited to, a name of the cabinet, a machine or industrial process controlled by the control cabinet, identification of devices mounted within the cabinet (e.g., industrial controllers, I/O modules, motor drives, contactors, etc.), statuses of devices mounted within the cabinet, or other such information.” Graphical arrows and other directional indicators to control cabinets and associated componentry in Vasko read on the claimed “direction to locate a wiring closet of the hardware component based on wayfinding.”
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vasko, in view of Knopfle, and further in view of U.S. Pat. No. 8,983,470 B1 to Ryan et al. (“Ryan”).
	Regarding claim 16, the combination of Vasko and Knopfle teaches the following limitations:
“The system of claim 15, wherein the instructions are executable by the processor to receive a message indicative of failure of the hardware component.” Vasko teaches, in para. [0115], “In some embodiments, notifiable events can also be detected based on analysis of plant data 610. In various examples, critical operating parameters, such as temperatures, pressures, speeds, voltage levels, or other such parameters collected as part of plant data 610 can be monitored by monitoring component 316 to identify when these parameters fall outside defined acceptable value ranges. Monitoring component 316 can also be configured to initiate notifications in response to machine or device alarm conditions detected in the plant data.” The notifications about unacceptable parameters and/or alarm conditions in Vasko read on the claimed “message indicative of failure of the hardware component.”
	Ryan teaches limitations below of claim 16 that do not appear to be explicitly taught in their entirety by the combination of Vasko and Knopfle:
“And notify a user device to run tests on the hardware component for confirming the failure of the hardware component.” Ryan teaches, in col. 18, ll. 49-56, “FIG. 11 shows a process 1100 of using a local cluster list. In step 1102, a maintenance or optimization operation is identified. The maintenance operation can be any maintenance operation that affects one or more characteristic of a reference cell, such as disabling a cell to replace or perform maintenance on equipment associated with the reference cell, repairing malfunctioning equipment associated with a cell, or replacing the coverage area of a reference cell.” Ryan teaches, in col. 18, l. 62 to col. 19, l. 2, “In step 1104, the reference cell is identified. In certain situations, such as malfunctioning base station equipment, the identity of a problematic cell may not be immediately apparent, so a technician may have to perform testing to determine the identity of a malfunctioning cell. In other operations, such as optimization operations, the identity of one or more reference cell may be determined based on the type of optimization that is performed.” Ryan teaches, in col. 19, ll. 30-39, “In the first example, a data center receives information that a cell is experiencing anomalous behavior, but the cause is not clear. A technician is dispatched to investigate the problem, and cannot detect any faults in the anomalous cell, which is the current reference cell, so the technician determines that the anomalous behavior is likely the result of a malfunction in a different cell. In this case, the technician extracts the local cluster list for the reference cell, and investigates the behavior of the cells in the local cluster list to find the source of the problem.” Informing technicians to have them perform testing in Ryan reads on the claimed “notify a user device to run tests on the hardware component for confirming the failure of the hardware component.”
	Ryan describes performing maintenance on networked computer systems (see abstract), similar to the claimed invention and to the combination of Vasko and Knopfle. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issue-diagnosis processes of the combination of Vasko and Knopfle, to include the testing of Ryan, to identify the root causes of issues when at first glance the root causes are unclear, as taught by Ryan (see col. 19, ll. 30-39).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vasko, in view of Knopfle, and further in view of Trucco.
Regarding claim 17, Trucco teaches the following limitations that do not appear to be explicitly taught in their entirety by the combination of Vasko and Knopfle:
“The system of claim 15, wherein the instructions are executable by the processor to validate completion of the job based on communication with a network management system associated with a local network to which the hardware component is connected.” Trucco teaches, on p. 3, in lines 4-8, “In particular, the inventors have realized that the provision of instructions for the manual intervention and of the results of the check on the outcome of the intervention may be enhanced for better supporting the operators and allowing them to intervene on the apparatus in a more effective and efficient way.” Trucco teaches, on p. 5, in ll. 7-10, “Preferably, the personal proxy is further configured to: - upon completion of the intervention, cooperate with the network management system of the communication network for checking whether the intervention was successful.” The checking in Trucco reads on the claimed “validate completion of the job,” and the cooperation with the network managements system in Trucco reads on the claimed “based on communication with a network management system associated with a local network to which the hardware component is connected.”
Trucco describes, in its abstract, use of augmented reality in “a system for supporting an intervention to be carried out by a human operator on a network apparatus of a communication network,” similar to the claimed invention and to the combination of Vasko and Knopfle. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the issue-addressing processes of the combination of Vasko and Knopfle, to include the check process of Trucco, for facilitating more effective and efficient interventions, as taught by Trucco (see p. 3, ll. 4-8).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vasko, in view of Knopfle, and further in view Daly.
	Regarding claim 18, the combination of Vasko and Knopfle teaches the following limitations:
“The system of claim 15, wherein the instructions are executable by the processor to generate the workflow for” “a plurality of hardware components in a sequence received from a user device.” Vasko teaches, in para. [0124], “When all eligible recipients have been identified, rendering component 308 send workflow presentation data 1602 to each recipient's wearable appliance 206. In an example scenario, rendering component 308 can render the workflow presentation as an augmented reality presentation that renders a sequence of instructions as an overlay on the user's field of view. These presentations can include graphical indicator overlays that point to or otherwise visually identify devices, workstations, or machine components that the user's attention should be focused on during a current step of the workflow.” Vasko teaches, in para. [0125], “In general, workflow presentations inform the user of the proper sequence of operations to be performed in order to best address the detected condition.” Vasko teaches, in para. [0132], “Some embodiments of VR/AR presentation system may also allow individual users to customize workflows and to save the customized workflows back to the system 302 in association with their user identity.” The proper sequence of operations in Vasko reads on the claimed “workflow” and “sequence,” and the customized workflows coming from users in Vasko read on the claimed “sequence received from a user device.” The components highlighted in Vasko read on the claimed “hardware components.”
	Daly teaches limitations below of claim 18 that do not appear to be explicitly taught in their entirety by the combination of Vasko and Knopfle:
The claimed “workflow” is for “installation of” the claimed “plurality of hardware components.” Daly teaches, in para. [0050], “After having captured an image of the memory modules in FIG. 2 and an image of the target computer system 70 in FIG. 3, the present invention is able to identify the memory modules, identify the computer system, obtain the predetermined installation rules for the computer system, and determine one or more memory module configurations. The installation of a selected memory module configuration is discussed in reference to FIGS. 4 and 5, below.” The installing of memory modules in Daly reads on the claimed “installation of” “hardware components.”
	Daly describes, in para. [0003], “using augmented reality to assist in the performance of tasks,” similar to the claimed invention and to the combination of Vasko and Knopfle. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the issue-addressing processes of the combination of Vasko and Knople, to include installing hardware modules as in Daly, for system optimization, as taught by Daly (see para. [0024]).
	Claim 19 is rejected under 35 U.S.C. 103 as obvious over Vasko, in view of Knopfle, and further in view of Nishimura.
	Regarding claim 19, the combination of Vasko and Knopfle teaches the following limitations:
“The system of claim 15, wherein the instructions are executable by the processor to assign access rights to the resource person based on the job and a level of security clearance of the resource person.” Vasko teaches, in para. [0033], “Authentication component 306 can be configured to confirm authorization of a user to receive and interact with a virtual control panel or other virtual or augmented reality presentation. For example, authentication component 306 can be configured to cross-reference user identification information received from a wearable appliance with control privilege information defined for the identified user.” Vasko teaches, in para. [0091], “Based on the identity of the device or system that the user is requesting to view, as well as the identity or role of the user, VR/AR presentation system 302 can determine whether the user is authorized to receive a virtual or augmented reality interface for the device or system, as well as a degree of control privilege for which the user is authorized based on either the user's identity or the user's role.” Vasko teaches, in para. [0121], “In response to detection of an issue for which a defined workflow is available, the monitoring component 316 can send an instruction 1610 to the rendering component 308 identifying the detected issue, which initiates delivery of a suitable workflow presentation 1602 to wearable appliances 206 associated with one or more users determined to be capable or authorized to address the detected issue.” Providing authorization in Vasko reads on the claimed “assign access rights to the resource person,” and doing so based on the user’s role reads on the claimed “based on the job and a level of security clearance of the resource person.”
	Nishimura teaches limitations below of claim 19 that do not appear to be explicitly taught in their entirety by Vasko and Knopfle:
“And to revoke the access rights on completion of the job.” Nishimura teaches, in para. [0104], “The access right granting revocation unit (305) revokes the access right granted by the access right granting unit (304) at a scheduled completion time for a work order already started, or in response to reception of a report (or a report message) indicating the completion of work for the work order already started or a report (or a report message) indicating the start of work for a succeeding work order to the work order already started.”
	Nishimura describes, in its abstract, “managing an access right to at least one asset associated with at least one digital work order,” similar to the claimed invention and to the combination of Vasko and Knopfle. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the authorization and authentication aspects of the processes of the combination of Vasko and Knopfle, to include the revoking of access rights of Nishimura, for strictly managing access to enhance security, as taught by Nishimura (see paras. [0015] and [0295]).

Response to Arguments
	In view of the amendment made to claim 16 by the Amendment, the previous objection to claim 16 has been reconsidered, and is withdrawn.
	In view of the amendments made to the claims by the Amendment, the previous claim rejection under 35 USC 102(a)(1), in view of the cited Vasko reference, has been reconsidered, and is withdrawn. The applicant’s arguments with respect to that rejection have been considered, but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record (i.e., Vasko) for any teaching or matter specifically challenged in the argument (i.e., the new “template” limitations). Instead, the new “template” limitations are taught by Knopfle, as explained in the 35 USC 103 section above.
	The applicant’s arguments with respect to the previous claim rejections under 35 USC 103 have been considered, but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record (i.e., Vasko, Nishimura, Daly, Trucco, or Ryan) for any teaching or matter specifically challenged in the argument (i.e., the new “template” limitations). Instead, the new “template” limitations are taught by Knopfle, as explained in the 35 USC 103 section above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2012/0254858 A1 to Moyers et al. describes systems and methods for creating virtual areas (see abstract), including a "virtual area application" (also referred to as a virtual area specification or template), which is a description of a virtual area that is used in creating a virtual environment (see para. [0031]).
U.S. Pat. App. Pub. No. 2019/0014310 A1 to Bradski et al. describes inverse graphics capture (see title), wherein the system also allows artists that are developing augmented or virtual reality experiences to use reality as a template for their project without having to design the entire scene from scratch (see para. [0006]).
CN Pat. Pub. No. CN 103646154 A to Chu et al. describes a three-dimensional digital assembly technique collaborative design system (see English-language abstract), involving the use of predefined workflow templates (see para. [0014]).
EP Pat. App. Pub. No. EP 2 738 743 A2 to Kim et al. describes a method and an electronic device for generating augmented reality (AR) contents. (See abstract.) Kim also teaches that a virtual space is a kind of template. (See para. [0060].)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624